DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/592,195) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/592,195, all further correspondence regarding the instant application should be directed to the Examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d) (German Patent Application No. 10 2017 125 649.0, filed November 2, 2017), which papers have been placed of record in the file of parent application 16/864,827 (the ‘827 App.).  See the ‘827 App., June 4, 2021.

Information Disclosure Statement (IDS)
The IDSs filed February 3, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and MPEP § 609.  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(u) recites “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation ‘FIG.’ must not appear.”  See MPEP 608.02.  
Applicants’ drawing is only a single view.  The drawing is objected to under 37 C.F.R. § 1.84(u) for numbering and using the abbreviation “FIG.” for the single view.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification cites references.  See Spec. ¶¶ 4–9, 14.  The Examiner notes the listing of references in the specification is not a proper information disclosure statement (IDS).  See 37 C.F.R. § 1.98(b) (requiring a list of all patents, publications, applications, or other information submitted for consideration by the Office) and MPEP § 609.04(a)(I) (citing “the list may not be incorporated into the specification but must be submitted in a separate paper.”).  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.  This is not an objection to the Specification.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claim 12 is objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 12, line 3 should be “according to claim 1 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–9 of Schloer et al. (US 11,277,377 B2; filed May 1, 2020)(the ‘377 Patent).
Regarding claims 1–9 and 12 are of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘377 Patent
Claim 1: A method for data communication and computation over a network comprising: 
evaluating functions by nodes of the network in a local environment of the nodes; 
assigning, at random, random addresses of newly created or newly connected network nodes; and 
accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses.


Claim 1: A method for data communication and computation over a network comprising: 
	evaluating functions by nodes of the network in a local environment of the nodes; 
	assigning, at random, random addresses of newly created or newly connected network nodes; and 
	accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses, 
	wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address, 
	whereby near uniqueness of a node random access address is ensured at intervals in a system by a broadcasting a message from a sending node requesting an acknowledge message sufficient to identify an address of a sending node and which is transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message, reassigning, again with a random choice, the network random address of either the sending node or a receiving node or both, wherein nodes whose random network address are changed in this manner then proceed to notify those nodes with whom they are connected by way of previous communications, and which are stored in node passports of their new random address.
Claim 2.  The method of claim 1, wherein no node or collection of nodes in the network or a sub-network stores in memory the network addresses or identification of all other nodes.
Claim 2.  The method of claim 1 in which no node or collection of nodes in the network or a sub-network stores in memory the network addresses or identification of all other nodes.
Claim 3.  The method of claim 1 wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by one or more fixed addresses or addresses determined by a fixed property of a node in the subnets on the sides of the gateway in which the method is not used to assign addresses.
Claim 3.  The method of claim 1 whereby the network is divided up into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by one or more fixed addresses or addresses determined by a fixed property of a node in the subnets on the sides of the gateway in which the method is not used to assign addresses.
Claim 4.  The method of claim 1 wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address.
Claim 1.  
wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address
Claim 5.  The method of claim 1 whereby near uniqueness of a node random address is ensured at intervals in a system by a broadcasting a message from a sending node requesting an acknowledge message sufficient to identify an address of a sending node and which is transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message, reassigning, again with a random choice, the network random address of either the sending node or a receiving node or both, wherein nodes whose random network address are changed in this manner then proceed to notify those nodes with whom they are connected by way of previous communications, and which are stored in node passports of their new random address.
Claim 1.  
whereby near uniqueness of a node random access address is ensured at intervals in a system by a broadcasting a message from a sending node requesting an acknowledge message sufficient to identify an address of a sending node and which is transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message, reassigning, again with a random choice, the network random address of either the sending node or a receiving node or both, wherein nodes whose random network address are changed in this manner then proceed to notify those nodes with whom they are connected by way of previous communications, and which are stored in node passports of their new random address.
Claim 8: The method of claim 1 whereby the created nodes exchange messages according to a well defined layered protocol, such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP), wherein such messages are sent to existing nodes to cause the existing nodes to create new nodes, to cause node aptosis, to pass network traffic and to evaluate computing procedures.
Claim 4: The method of claim 1
whereby the created nodes exchange messages according to a well defined layered protocol, such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP), wherein such messages are sent to existing nodes to cause the existing nodes to create new nods, to cause node aptosis, to pass network traffic and to evaluate computing procedures, 
Claim 9: The method of claim 1, whereby at the time of node creation or at such other time as is convenient, the communications between one network node and another are replaced by function calls generated by a compiler or subsystem that creates the nodes, such that a data portion of a communication which, in particular, includes function calls, from a first node is communicated instead by one or more arguments to a function call invoking methods of a second node within an environment of the second node.
Claim 5: The method of claim 1, whereby at the time of node creation or at such other time as is convenient, the communications between one network node and another are replaced by function calls generated by a compiler or subsystem that creates the nodes, such that a data portion of a communication which, in particular, includes function calls, from a first node is communicated instead by one or more arguments to a function call invoking methods of a second node within an environment of the second node.
Claim 12. Apparatus for carrying out the method for data communication and computation over a network, the apparatus comprising a Central Processing Unit for carrying out steps of the method according to any one of claims 1.
Claim 6. Apparatus for carrying out the method for data communication and computation over a network, the apparatus comprising a Central Processing Unit for carrying out steps of the method according claim 1.
Claim 1: A method for data communication and computation over a network comprising: 
evaluating functions by nodes of the network in a local environment of the nodes; 
assigning, at random, random addresses of newly created or newly connected network nodes; and 
accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses.


Claim 7: A method for data communication and computation over a network comprising: 
	evaluating functions by nodes of the network in a local environment of the nodes; 
	assigning, at random, random addresses of newly created or newly connected network nodes; and 	accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses, 
	wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random address on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address, 
	wherein the method is applied to an existing network with a method for adding newly created nodes with random addresses such that uniqueness of new random addresses is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies a broadcast message and a data portion that contains a different random address to match, such that each node receiving the broadcast message checks the different random address to match and, if a match is found with a random address of a node receiving a broadcast, sends a return message indicating that the random address is already in use by the network.
Claim 4.  The method of claim 1 wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address.
Claim 7.  
wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random address on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address
Claim 6: The method of claim 1 wherein the method is applied to an existing network with a method for adding newly created nodes with random addresses such that uniqueness of new random addresses is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies a broadcast message and a data portion that contains a different random address to match, such that each node receiving the broadcast message checks the different random address to match and, if a match is found with a random address of a node receiving a broadcast, sends a return message indicating that the random address is already in use by the network.
Claim 7:
wherein the method is applied to an existing network with a method for adding newly created nodes with random addresses such that uniqueness of new random addresses is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies a broadcast message and a data portion that contains a different random address to match, such that each node receiving the broadcast message checks the different random address to match and, if a match is found with a random address of a node receiving a broadcast, sends a return message indicating that the random address is already in use by the network.
Claim 1: A method for data communication and computation over a network comprising: 
evaluating functions by nodes of the network in a local environment of the nodes; 
assigning, at random, random addresses of newly created or newly connected network nodes; and 
accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses.


Claim 8: A method for data communication and computation over a network comprising: 
	evaluating functions by nodes of the network in a local environment of the nodes; 
	assigning, at random, random addresses of newly created or newly connected network nodes; and 	accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses, 
	wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address, 
	whereby the near uniqueness of a newly created node random address is ensured by a broadcast message from a newly created sending node requesting an acknowledge message sufficient to identify the random address of a network node that conflicts or duplicates that of the sending node, which acknowledgement message is transmitted through the network or through a subnet in which the node is located and by, upon receiving the acknowledge message indicating that another node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node.
Claim 4.  The method of claim 1 wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address.
Claim 8: 
wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address
Claim 7: The method of claim 1 whereby the near uniqueness of a newly created node random address is ensured by a broadcast message from a newly created sending node requesting an acknowledge message sufficient to identify the random address of a network node that conflicts or duplicates that of the sending node, which acknowledgement message is transmitted through the network or through a subnet in which the node is located and by, upon receiving the acknowledge message indicating that another node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node.
Claim 8: 
whereby the near uniqueness of a newly created node random address is ensured by a broadcast message from a newly created sending node requesting an acknowledge message sufficient to identify the random address of a network node that conflicts or duplicates that of the sending node, which acknowledgement message is transmitted through the network or through a subnet in which the node is located and by, upon receiving the acknowledge message indicating that another node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node.	
Claim 1: A method for data communication and computation over a network comprising: 
evaluating functions by nodes of the network in a local environment of the nodes; 
assigning, at random, random addresses of newly created or newly connected network nodes; and 
accomplishing near uniqueness of the random addresses using a random or pseudo-random method of choosing one random address from a sufficiently large pool of network addresses.


Claim 9: A method for data communication and computation over a network comprising: 
	evaluating functions by nodes of the network in a local environment of the nodes; 
	assigning, at random, addresses of newly created or newly connected network nodes; and 
	accomplishing near uniqueness of the addresses using a random or pseudorandom method of choosing one address from a sufficiently large pool of network addresses, 
	whereby the created nodes exchange messages according to a well defined layered protocol, such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP), wherein such messages are sent to existing nodes to cause the existing nodes to create new nods, to cause node aptosis, to pass network traffic and to evaluate computing procedures, and 
	whereby a node in a network maintains one or more internal states and within an internal state there is an environment that contains a value and functional bindings of internal state variables such as values or function names or function definitions, and within which environment functions can be evaluated, together with a method of communication so that a function together with its functional domain can be presented to the node at its node address and an evaluation of that function together with its environment may be retrieved from said node, the internal state being a passport, 
	wherein the method of communication comprises a method for adding newly created nodes with addresses such that uniqueness of a new address is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has this address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies the broadcast message and a data portion that contains a possibly different address to match, such that each node receiving the broadcast message checks the address that specifies the broadcast message to match and, if a match is found with an address of a node receiving the broadcast, sends a return message indicating that this address is already in use by the networks.
Claim 8. The method of claim 1 whereby the created nodes exchange messages according to a well defined layered protocol, such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP), wherein such messages are sent to existing nodes to cause the existing nodes to create new nodes, to cause node aptosis, to pass network traffic and to evaluate computing procedures.
Claim 9.
whereby the created nodes exchange messages according to a well defined layered protocol, such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP), wherein such messages are sent to existing nodes to cause the existing nodes to create new nods, to cause node aptosis, to pass network traffic and to evaluate computing procedures


Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claim 11 is rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 11, lines 3–4, “the node” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to whether “the node” refers to the nodes introduced in claim 1, line 3; a node among each newly created node in claim 11, line 1; the newly creating node from claim 11, lines 1–2, or the newly created node in claim 3, line 3.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, and 12 are rejected under 35 U.S.C. § 102 as being anticipated by Choi et al., Random and Linear Address Allocation for Mobile Ad Hoc Networks, IEEE Wireless Communications and Networking Conference, 2231–37 (2005).
Regarding claim 1, Choi discloses a method (ss. I, III(A), pp. 2231–33) for data communication and computation over a network (mobile ad hoc network at s. I, p. 2231) comprising:
evaluating functions (s. III(A), pp. 2232–33) by nodes (mobile host at s. III(A), p. 2232; wireless mobile nodes at s. I, p. 2231; IP hosts at s. II, p. 2232) of the network (mobile ad hoc network at s. I, p. 2231) in a local environment (mobile ad hoc subnetwork at s. 1, p. 2231) of the nodes;
assigning, at random (s. III(A)(1), p. 2232), random addresses of newly created or newly connected network nodes; and 
accomplishing near uniqueness of the addresses using a random or pseudo-random method (s. III(A)(1), p. 2232) of choosing one random address (“IP address” s. III(A)(1), p. 2232) from a sufficiently large pool of network addresses (“range” at s. III(A)(1), p. 2232).
Regarding claim 2, Choi discloses wherein in which no node or collection of nodes in the network or a sub-network stores in memory the network addresses or identification of all other nodes (Choi does not disclose a node in a network or a sub-network stores in memory the network addresses or identification of all other nodes).
Regarding claim 9, Choi discloses whereby at the time of node creation or at such other time as is convenient, the communications between one network node and another are replaced by function calls (“ACRP periodically broadcasts AQ packets to check for potential address conflicts” at s. III(A)(1), p. 2233) generated by a compiler or subsystem that creates the nodes, such that a data portion of a communication which, in particular, includes function calls, from a first node is communicated instead by one or more arguments to a function call invoking methods of a second node within an environment of the second node (ACRP procedure at s. III(C), pp. 2234–35).
Regarding claim 11, Choi discloses wherein each newly created node (mobile host at s. III(A)(1), p. 2232) is created by a creating node (the AQ originator at s. III(A)(1), p. 2233) of the nodes already in the local environment of nodes (mobile ad hoc subnetwork at s. 1, p. 2231), and wherein upon creation of a newly created node (mobile host at s. III(A)(1), p. 2232), an internal environment of the node is set to correspond to an internal environment of the creating node (s. III(A)(1), p. 2232), and wherein functions (notifying the AQ originator at s. III(A)(1), p. 2233) received by the newly created node modify the internal environment. 
Regarding claim 12, Choi discloses an apparatus (set of wireless mobile nodes at s. I, p. 2231; server node at s. II, p. 2233) for carrying out the method for data communication and computation over a network (mobile ad hoc network at s. I, p. 2231), the apparatus comprising a Central Processing Unit (one skilled in the art would reasonably be expected to draw Choi’s set of wireless mobile nodes including a CPU; see MPEP § 2144.01) for carrying out steps according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 16.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being obvious over Choi in view of Banerjee et al. (US 2016/0234161 A1; filed Jan. 8, 2016).
Regarding claim 3, while Choi teaches the network (mobile ad hoc network at s. I, p. 2231), Choi does not teach wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by one or more fixed addresses or addresses determined by a fixed property of a node in the subnets on the sides of the gateway in which the method is not used to assign addresses.
Banerjee teaches a network (Banerjee fig. 1, item 130) divided up into two or more subnets (Banerjee fig. 2a, subnet items 1311-1315; fig. 1, subnet items 1311-1313) with a gateway (Banerjee fig. 1, item 120) between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses (“10.146,14.181,” “10.146,16.16,” and “10.146,13.187” at Banerjee fig. 1, item 120) on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet (“pre-configured subnet” at Choi s. III(A)(1), p. 2232) on which the method is used, said addresses determined by one or more fixed addresses (“10.146,14.181,” “10.146,16.16,” and “10.146,13.187” at Banerjee fig. 1, item 120) or addresses determined by a fixed property of a node in the subnets on the sides of the gateway in which the method is not used to assign addresses.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Choi’s network to be divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by one or more fixed addresses or addresses determined by a fixed property of a node in the subnets on the sides of the gateway in which the method is not used to assign addresses as taught by Banerjeef to prevent “the wasting of IP addresses assigned to a gateway that does not need them.”  Banerjeef ¶ 4.
Regarding claim 4, while Choi teaches the network (mobile ad hoc network at s. I, p. 2231), Choi does not teach wherein the network is divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address.
Banerjee teaches a network divided into two or more subnets (fig. 2a, subnet items 1311-1315; fig. 1, subnet items 1311-1313) with a gateway (fig. 1, item 120) between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses (“10.146,14.181,” “10.146,16.16,” and “10.146,13.187” at fig. 1, item 120) on at least one side of the gateway connected to one or more of the multiple subnets (fig. 2a, subnet items 1311-1315; fig. 1, subnet items 1311-1313), said addresses being determined by a server (fig. 1, item 140) distinct from a node (fig. 1, item 110) for which an address is being determined (for purposes of allocation at ¶¶ 31–40 and figs. 2a-b), said server determining network addresses (for purposes of allocation at ¶¶ 31–40 and figs. 2a-b) of nodes (fig. 1, items 1121-1122) that do not yet have a network address.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Choi’s network to be divided into two or more subnets with a gateway between the subnets over which data can be sent to another subnet, and where the gateway is assigned non-random addresses on at least one side of the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used, said non-random addresses being determined by a server distinct from a node for which an address is being determined, said server determining network addresses of nodes that do not yet have a network address as taught by Banerjeef to prevent “the wasting of IP addresses assigned to a gateway that does not need them.”  Banerjeef ¶ 4.

Claim 8 is rejected under 35 U.S.C. § 103 as being obvious over Choi in view of Banerjee, and in further view of Tanimoto (US 2013/0136140 A1; filed Nov. 2, 2012).
Regarding claim 8, the Choi/Banerjee combination does not teach whereby the created nodes exchange messages according to a well defined layered protocol, such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP), wherein such messages are sent to existing nodes to cause the existing nodes to create new nodes, to cause node aptosis, to pass network traffic and to evaluate computing procedures.
Choi teaches created nodes exchange messages (s. III(A)(1), pp. 2232–33), such messages sent to existing nodes to cause the existing nodes to create new nodes, to cause node aptosis, to pass network traffic and to evaluate computing procedures (s. III(A)(1), pp. 2232–33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Choi/Banerjee combination’s method to comprise whereby the created nodes exchange messages according to a well defined layered protocol, wherein such messages are sent to existing nodes to cause the existing nodes to create new nodes, to cause node aptosis, to pass network traffic and to evaluate computing procedures as taught by Choi “to avoid address conflict” (Choi 2232, s. II”) and “for ad hoc IP address auto-configuration” (id. at 2232, s. III).
Tanimoto teaches a well defined layered protocol such as TCP or UDP (¶ 41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Choi/Banerjee combination’s exchanging of the messages to be according to a well defined layered protocol such as TCP or UDP as taught by Tanimoto to “provide a relay server that constructs a relay communication system that conducts relay communication without informing the actual address to the other side.”  Tanimoto ¶ 9.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to (1) overcome the rejection on the ground of nonstatutory double patenting set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 6 would be allowable if rewritten to (1) overcome the rejection on the ground of nonstatutory double patenting set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 7 would be allowable if rewritten to (1) overcome the rejection on the ground of nonstatutory double patenting set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 10 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).